UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1806


JOHN S. STRITZINGER,

                Plaintiff - Appellant,

          v.

JOHN STRATTON, Verizon Business; CHRISTIANA CARE; JAMES
CLAPPER, NSC; DIANA GOWEN, Centurylink; SUSAN ZELENIAK,
Verizon Gov; JOHN SPEARS, ATT; LOCKHEED MARTIN, PC; NORTHROP
GRUMMAN; JACK GALLANT, U of California Berkeley; TERENCE
MCAULIFFE,  Governor   Commonwealth  of   Virginia;  SENTARA
HEALTHCARE; JOSEPH BIDEN, Vice President of the United
States; WILMERHALE, Brian Boyton, Verizon Outside Counsel;
JAMES R. STRITZINGER, SR.; JACK MARKELL, Governor of
Delaware; LEWIS; DAVID A. STRITZINGER; PA STATE POLICE;
WILLIAM R. STRITZINGER; MD TRANSIT AUTHORITY; VA STATE
POLICE; LOUIS FREEH; JAMES R. STRITZINGER, JR.; TX STATE
POLICE; VERNON H. C. WRIGHT; FL STATE POLICE; FEDERAL BUREAU
OF INVESTIGATIONS; MD STATE POLICE; DE STATE POLICE; MR.
MILCH,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Paige Jones Gossett, Magistrate
Judge. (3:15-cv-03211-TLW-PJG)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
John S. Stritzinger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     John S. Stritzinger seeks to appeal the magistrate judge’s

order denying his motion to reopen his case.                    This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),     and   certain    interlocutory         and    collateral     orders,

28 U.S.C.     § 1292   (2012);   Fed.       R.   Civ.    P.   54(b);   Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                     The

order Stritzinger seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order.                 See 28 U.S.C.

§ 636(b) (2012).       Accordingly, we deny leave to proceed in forma

pauperis, deny Stritzinger’s pending motions, and dismiss the

appeal for lack of jurisdiction.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                       DISMISSED




                                        3